DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 7/11/18. It is noted, however, that applicant has not filed a certified copy of the 20180597446.5 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Paragraph 4, Line 8:  An article such as –a—is needed before “performance site”.
Paragraph 14, Line 3:  If the word “ARM” is an acronym, it should be spelled out at least once in the body of the specification.
Paragraph 23, Line 3:  The acronym “LTC” should be spelled out at least once in the body of the specification.
Paragraph 37, Line 3:  The acronyms “DIV” and “DMX” should be spelled out at least once in the body of the specification.
Paragraph 102, Line 2:  The verb “unlock” should be replaced with –unlocked--.
Paragraph 107, Lines 1 and 3:  The emergency stop button is numbered –53—in the drawings, not “54”.
Paragraph 116, Line 4:  Should the word “stimulated” be replaced with –simulated--?  The paragraph is discussing virtual reality.
Paragraph 128, Line 1:  There are no USB ports numbered “58” in Figure 4.
Appropriate correction is required.

This application is in condition for allowance except for the following formal matters: 
As noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The following is a statement of reasons for the indication of allowable subject matter:
Looking at the claims, several of the items seen in said claims have been used in the prior art.  Central control units have been used for many years in cranes and hoists mechanisms as seen in the Lanfer et al [U.S. 5,138,560] wherein a central control apparatus (No. 15) is used in a position indication apparatus for a crane.  Also, the Norton et al [U.S. 10,654,692] not only includes a central control unit (No. 105), it also provides feedback (Nos. 356, 376) according to its operation, wherein at least one crane is operated.  Therefore, the “combination action control component” has been at least addressed in the prior art in concept.  However, the independent claim combines this central control component connected to the network interface and a combination action control component such that a first target electric hoist is controlled to perform an action that also receives a feedback signal, with a collaboration action control component that is configured to create a collaboration action control instruction which is then sent to a control cabinet that controls a second target electric hoist to act in collaboration with other arena devices specific to the environment of the hoist network, such as lighting devices, audio devices, and machinery devices, and also defines the feedback signals as comprising a current position, operating speed, operating direction, and a carrying weight of the hoist.  This combination is considered unobvious subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaw et al [U.S. 6,744,372] is an improved crane warning system.
Golder [U.S. 8,157,113] teaches a hoisting device with extended load range.
Lin [U.S. 9,481,554] is a monitoring apparatus of a hoisting deviation angle.
Ford et al [U.S. 9,868,618] relates to a crane control system.
Abdallah et al [US 2021/0017002] enables collaborative interaction with an operator and a robot.
Appling, Jr. [U.S. 11,008,199] includes a remote-controlled crane system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
2/16/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687